10

11

12

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
METROPOLITAN LIFE INSURANCE Case No.: 2:18~cv-01778-APG-CWH
COMPANY,
Order Dismissing Metropolitan Life
Plaintiff Insurance Company From This Case
v.

HSIAO MEl CHI; ANNA HONDA A/K/A
ANNA CHI; SANDRA MERRILL A/K/A
SANDI MERRILL A/K/A SANDRA CHI

A/K/A SANDI CHI; and TERRY CHl,

Defendants

 

 

 

 

1 previously granted the parties’ stipulation to allow plaintiff Metropolitan Life Insurance
Company to interplead funds and then be dismissed from this case. ECF No. 21. l\/letropolitan
deposited the funds With the court on January 7, 2019. ECF No. 26.

IT lS THEREFORE ORDERED that plaintiff l\/letropolitan Life Insurance Company is
dismissed from this case, With prejudice against the filing of any claims against it by any of the
defendants in this case, as set forth in the Stipulation and Order (ECF No. 21). The clerk of the
court shall enter judgment accordingly

DATED this 28th day of January, 2019.

U/<-/

 

ANDI§EW P. GORDON
UNITED STATES DISTRICT JUDGE

 

